DETAILED ACTION
Claim 1 is pending in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  11276006 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in the scope.
The instance application: 17/592121
U.S. Patent No.  11276006
1. A system that implements an intelligence and insights service, the system comprising: 

an intelligence and insights service that is implemented by a distributed network of computers that: 
identifies an anomalous observation output by a data processing pipeline of the intelligence and insights service based on streams of data sourced from a subscriber to the intelligence and insights service;


 recursively inputs into a subset of the data processing pipeline of the intelligence and insights service a plurality of dimensions of the streams of data based on attributes of the anomalous observation;

 

automatically identifies one or more driving factors causing the output of the anomalous observation based on an analysis within the subset of the data processing pipeline of plurality of dimensions of the streams of data;





 generates a story component based on a conversion of the one or more driving factors to formulated content; and 







augments the story component to a pre-existing story relating to the anomalous observation that is provided to the subscriber via a user interface.
1. A system that implements an intelligence and insights service, the system comprising: 
a distributed network;
an intelligence and insights service that is implemented by the distributed network of computers that:
 identifies, in real-time, an anomalous observation output by a data processing pipeline of the intelligence and insights service based on streams of data sourced from a subscriber via a network to the intelligence and insights service; 


recursively inputs into a subset of the data processing pipeline of the intelligence and insights service a plurality of dimensions of the streams of data based on attributes of the anomalous observation, which functions to limit the dimensions; 

automatically identifies, in real-time, one or more driving factors causing the output of the anomalous observation based on an application of one or more anomaly detection schemes executed on at least one computer within the distributed network and an analysis within the subset of the data processing pipeline of the plurality of dimensions of the streams of data; 

generates a story component based on a conversion of the identified one or more driving factors to formulated content, wherein the formulated content comprises one or more statistical models; and
 augments the story component to a pre-existing story relating to the anomalous observation that is provided to the subscriber of the intelligence and insights service via a graphical user interface of a subscriber device.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kara et al (US 26150169709)
 Prompt et al (US 20060173873)


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169